917 So.2d 1063 (2006)
STATE of Florida, Appellant,
v.
Jerry McKAY, Appellee.
No. 4D04-4238.
District Court of Appeal of Florida, Fourth District.
January 18, 2006.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellant.
Carey Haughwout, Public Defender, and Ellen Griffin, Assistant Public Defender, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Curtis v. State, 685 So.2d 1234 (Fla.1996).
STEVENSON, C.J., FARMER, J., and MARX, KRISTA, Associate Judge, concur.